                                                                                     Case 18-12662-leb        Doc 117       Entered 10/26/18 11:43:14          Page 1 of 4

                                                                                 MEYERS LAW GROUP, P.C.
                                                                             1   MERLE C. MEYERS, ESQ., CA Bar. No. 66849
                                                                                 44 Montgomery Street, Suite 1010
                                                                             2   San Francisco, CA 94104
                                                                                 Telephone: (415) 362-7500
                                                                             3   Facsimile: (415) 362-7515
                                                                                 Email: mmeyers@meyerslawgroup.com
                                                                             4
                                                                                 FENNEMORE CRAIG, P.C.
                                                                             5   COURTNEY MILLER O’MARA, ESQ., NV Bar No. 10683
                                                                                 300 S. Fourth St., Ste. 1400
                                                                             6   Las Vegas, NV 89101
                                                                                 Telephone: (702) 692-8000
                                                                             7   Facsimile: (702) 692-8099
                                                                                 Email: comara@fclaw.com
                                                                             8
                                                                                 Attorneys for EDWIN G. MARSHALL and
                                                                             9   JILL C. MARSHALL, Creditors
                                                                            10
                                                                                                         IN THE UNITED STATES BANKRUPTCY COURT
                                                                            11
                                                                                                                  FOR THE DISTRICT OF NEVADA
                                                                            12
                                       SAN FRANCISCO, CALIFORNIA 94104
                                         44 MONTGOMERY STREET, SUITE 1010
              MEYERS LAW GROUP, P.C.




                                                                            13
                                                                                 In re:                                                     Case No. 18-12662-leb
                                                                            14
LAW OFFICES




                                                                                 MEDIZONE INTERNATIONAL, INC.,                              Chapter 7
                                                                            15
                                                                                                                  Debtor.
                                                                            16

                                                                            17                 NOTICE OF ENTRY OF ORDER GRANTING POSTPETITION
                                                                                                 LENDER’S MOTION FOR REIMBURSEMENT OF FEES
                                                                            18            AND EXPENSES INCURRED UNDER LOAN AGREEMENT WITH TRUSTEE
                                                                            19            NOTICE IS HEREBY GIVEN that the Order Granting Postpetition Lender’s Motion For
                                                                            20   Reimbursement Of Fees And Expenses Incurred Under Loan Agreement With Trustee (the “Order”)
                                                                            21   was entered in the above-captioned chapter 7 case on October 25, 2018 (docket no. 116). A true and
                                                                            22   correct copy of the Order is attached hereto.
                                                                            23   DATED: October 26, 2018
                                                                                                                                 MEYERS LAW GROUP, P.C.
                                                                            24

                                                                            25                                                   By      /s/ Merle C. Meyers
                                                                                                                                      Merle C. Meyers, Esq.
                                                                            26                                                        Attorneys for Edwin G. Marshall and Jill C.
                                                                                                                                      Marshall, Creditors
                                                                            27

                                                                            28                                                        -1-
                                                                                 NOTICE OF ENTRY OF ORDER GRANTING POSTPETITION LENDER’S MOTION FOR REIMBURSEMENT OF FEES AND EXPENSES
                                                                                 INCURRED UNDER LOAN AGREEMENT WITH TRUSTEE
                                                                                 31563 20140
                  Case 18-12662-leb     Doc 117
                                            116      Entered 10/26/18
                                                             10/25/18 11:43:14
                                                                      14:16:28       Page 2
                                                                                          1 of 4
                                                                                               3


 1

 2

 3

 4
              Entered on Docket
 5
          October 25, 2018
        __________________________________________________________________
 6

 7   MEYERS LAW GROUP, P.C.
     MERLE C. MEYERS, ESQ., CA Bar. No. 66849
 8   44 Montgomery Street, Suite 1010
     San Francisco, CA 94104
 9   Telephone: (415) 362-7500
     Facsimile: (415) 362-7515
10   Email: mmeyers@meyerslawgroup.com
11   FENNEMORE CRAIG, P.C.
     COURTNEY MILLER O’MARA, ESQ., NV Bar No. 10683
12   300 S. Fourth St., Ste. 1400
     Las Vegas, NV 89101
13   Telephone: (702) 692-8000
     Facsimile: (702) 692-8099
14   Email: comara@fclaw.com
15   Attorneys for EDWIN G. MARSHALL and
     DR. JILL C. MARSHALL, Creditors
16

17
                                  IN THE UNITED STATES BANKRUPTCY COURT
18
                                         FOR THE DISTRICT OF NEVADA
19

20
     In re:                                                      Case No. 18-12662-leb
21
     MEDIZONE INTERNATIONAL, INC.,                               Chapter 7
22
                                      Debtor.                    Date:       October 23, 2018
23                                                               Time:       9:30 a.m. U.S. Bankruptcy Court
                                                                 Place:      300 Las Vegas Blvd. So.
24                                                                           Ctrm. 3
                                                                             Las Vegas, NV
25                                                               Judge:      Hon. Laurel E. Babero
26
          ORDER GRANTING POSTPETITION LENDER’S MOTION FOR REIMBURSEMENT
27        OF FEES AND EXPENSES INCURRED UNDER LOAN AGREEMENT WITH TRUSTEE
28            On September 19, 2018, postpetition creditors EDWIN G. MARSHALL and DR. JILL C.

                                                           -1-
     ORDER GRANTING POSTPETITION LENDER’S MOTION FOR REIMBURSEMENT OF FEES AND EXPENSES INCURRED UNDER LOAN
     AGREEMENT WITH TRUSTEE
     31557 20140
                     Case 18-12662-leb           Doc 117
                                                     116       Entered 10/26/18
                                                                       10/25/18 11:43:14
                                                                                14:16:28             Page 3
                                                                                                          2 of 4
                                                                                                               3


 1   MARSHALL (collectively the “Marshalls”) filed the Postpetition Lender’s Motion For Reimbursement Of
 2   Fees And Expenses Incurred Under Loan Agreement With Trustee (the “Motion,” docket no. 96) in the
 3   chapter 7 case of MEDIZONE INTERNATIONAL, INC. (the “Debtor”), as supported by the declarations of
 4   Edwin G. Marshall and Merle C. Meyers, and the notice of hearing of the Motion.                                No objections,
 5   oppositions, or other responses to the Motion were served or filed.
 6              On October 23, 2018, the Motion came before the Court for hearing following due and adequate
 7   notice. Merle C. Meyers, Esq. of Meyers Law Group, P.C. (MLG”) appeared on behalf of the Marshalls.
 8              Based upon the Court’s review and consideration of the Motion, and all pleadings filed concurrently
 9   therewith in support of the same, notice having been properly given, and for the reasons stated by the Court
10   on the record at the hearing, and for good cause shown,
11              NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
12              1.       The Motion is hereby GRANTED.
13              2.       The Requested Reimbursement1 in the amount of $49,099.77, is hereby approved pursuant to
14   11 U.S.C. § 506(b), as the Marshalls’ reimbursable fees and expenses under the terms of the Loan
15   Agreement.
16              3.       MLG is hereby authorized to release $49,099.77 of the $50,000.00 deposit held in MLG’s
17   trust account to the Marshalls or at their direction, in satisfaction of the Requested Reimbursement.
18              4.       MLG is hereby authorized to pay the balance of the $50,000.00 deposit, in the amount of
19   $900.23, to the Trustee in final payment of the asset purchase price.
20   Submitted by:
21
              /s/ Merle C. Meyers
22   Merle C. Meyers, Esq.
     Meyers Law Group, P.C.
23   Attorneys for Edwin G. Marshall and
     Dr. Jill C. Marshall, Creditors
24

25

26

27

28   1
         Any capitalized term not otherwise defined herein shall have the meaning ascribed to them in the Motion.
                                                                      -2-
     ORDER GRANTING POSTPETITION LENDER’S MOTION FOR REIMBURSEMENT OF FEES AND EXPENSES INCURRED UNDER LOAN
     AGREEMENT WITH TRUSTEE
     31557 20140
Case 18-12662-leb   Doc 117
                        116   Entered 10/26/18
                                      10/25/18 11:43:14
                                               14:16:28   Page 4
                                                               3 of 4
                                                                    3
